DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/4/2020, 1/19/2021, and 2/28/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2016/0327773 A1).
In regard to claims 1 and 10, Choi et al discloses a device, inherently comprising: one or more processors; memory storing program instructions executable by the one or more processors to control operation of a camera, this being reasonably assumed from the device comprising a smartphone (page 9, section [0014], Figure 15) ; and the camera (page 1, section [0006] & page 9, section [0114], Figure 15), comprising: a folded optics arrangement to fold a path of light (page 6, section [0095], Figure 6), the folded optics arrangement comprising: a light path folding element (page 7, section [0097], Figure 6, “P1”); and a lens group comprising one or more lens elements (page 6, section [0096], Figure 6, “G1-G3”); an image sensor to capture light that has passed through the folded optics arrangement (page 4, section [0077], Figure 6, “IP”); and an aperture portion defining an elongated aperture stop that allows the light to pass to at least a portion of the folded optics arrangement (page 6, section [0095], Figures 6 & 7A,B, “A”).  
Regarding claims 2 and 11, Choi et al discloses wherein the elongated aperture stop has a shortest dimension in a direction that is orthogonal to an optical axis defined by the lens group (page 6, section [0095], Figures 6 & 7A,B, “A”).  
Regarding claims 3 and 12, Choi et al discloses wherein the aperture portion (Figure 6, “A”) is located between the light path folding element (Figure 6, “P1”) and the lens group (Figure 6, “G1-G3”) such that the light is redirected by the light path folding element (Figure 6, “P1”) before the light passes through the elongated aperture stop (Figure 6, “A”), and such that the light passes through the elongated aperture stop before the light passes through the lens group (Figure 6, “G1-G3”).  
Regarding claim 7, Choi et al discloses wherein: the light path folding element is a first light path folding element comprising a first prism or a first mirror (page 7, section [0097], Figure 6, “P1”); the folded optics arrangement further comprises: a second light path folding element comprising a second prism or a second mirror (page 7, section [0097], Figure 6, “M1”); the lens group is disposed between the first light path folding element and the second light path folding element (Figure 6, “G1-G3”); and the image sensor defines a plane that is parallel to an optical axis defined by the lens group (Figure 6, “IP”).  
Regarding claim 9, Choi et al discloses wherein the one or more lens elements comprise truncated lens elements (page 6, section [0096], re: “also other optical elements of the thin telephoto lens may have a shaped formed by cutting out upper and lower portions of a circle”).  
Regarding claim 15, Choi et al discloses wherein the elongated aperture stop is shaped as at least one of: a rectangle, an oval, or a rectangle-ellipse hybrid (Figures 7A,B).  
In regard to claim 16, Choi et al discloses a folded optics system (page 6, section [0095], Figure 6), comprising: a lens group including one or more lens elements (page 6, section [0096], Figure 6, “G1-G3”); a light path folding element to redirect light to the lens group (page 7, section [0097], Figure 6, “P1”); and an aperture portion defining an elongated aperture stop (page 6, section [0095], Figures 6 & 7A,B, “A”) that allows the light to pass to an image sensor (page 4, section [0077], Figure 6, “IP”).  
Regarding claim 17, Choi et al discloses wherein the elongated aperture stop has a shortest dimension in a direction that is orthogonal to an optical axis defined by the lens group (page 6, section [0095], Figures 6 & 7A,B, “A”).  
Regarding claim 18, Choi et al discloses wherein the aperture portion (Figure 6, “A”) is located between the light path folding element (Figure 6, “P1”) and the lens group (Figure 6, “G1-G3”) such that the light is redirected by the light path folding element (Figure 6, “P1”) before the light passes through the elongated aperture stop (Figure 6, “A”), and such that the light passes through the elongated aperture stop before the light passes through the lens group (Figure 6, “G1-G3”).

Allowable Subject Matter
Claims 4-6, 8, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 4-6: a camera as claimed, specifically wherein the elongated aperture stop has a shortest dimension in a direction that is parallel to an optical axis defined by the lens group.  
The prior art fails to teach a combination of all the claimed features as presented in claim 8: a camera as claimed, specifically wherein: the aperture portion comprises a gradation portion along at least a portion of an edge of the elongated aperture stop; and the gradation portion limits diffraction at the portion of the edge of the elongated aperture stop.  
The prior art fails to teach a combination of all the claimed features as presented in claims 13 and 14: a device as claimed, specifically wherein the elongated aperture stop has a shortest dimension in a direction that is parallel to an optical axis defined by the lens group.  
The prior art fails to teach a combination of all the claimed features as presented in claims 19 and 20: a folded optics system as claimed, specifically wherein the elongated aperture stop has a shortest dimension in a direction that is parallel to an optical axis defined by the lens group.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 17, 2022